Dismissed and Memorandum Opinion filed February 28, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-00884-CV

                          LAURA ANN SIMS, Appellant

                                          V.
  ERICK CACERES AND VILMA CACERES, INDIVIDUALLY AND AS
   NEXT FRIENDS OF ERIKA CACERES AND VENESSA CACERES,
                      MINORS, Appellee

                    On Appeal from the 334th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-26275

                  MEMORANDUM                       OPINION


      This is an appeal from a judgment signed August 23, 2012. The notice of
appeal was filed September 21, 2012. To date, our records show that appellant has
not paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also; Tex. Gov’t Code Ann. ' 51.207.
      On January 24, 2013, this court ordered appellant to pay the appellate filing
fee on or before February 8, 2013, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).


                                      PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.




                                         2